Filed 2/25/22 Conservatorship and Estate of Bower CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 Conservatorship of the Person and Estate of
 DAVID BOWER.

 ANDREA BOWER,
                                                                         G059112, G059568
      Petitioner and Appellant,
                                                                         (Super. Ct. No. 30-2011-00471248)
           v.
                                                                         OPINION
 LYNN BOWER,

      Objector and Respondent.



                   Appeal from a judgment of the Superior Court of Orange County, Jacki C.
Brown, Judge. Affirmed in part and dismissed in part.
                   Law Office of Alan S. Yockelson and Alan S. Yockelson for Petitioner and
Appellant.
                   Thompson & Colegate, Susan Knock Beck and Laura A. Zamora for
Objector and Respondent.
                                       INTRODUCTION
              Andrea Bower, the former conservator for her late brother David Bower,
has appealed from two postjudgment orders awarding David’s widow, Lynn Bower,
attorney fees and costs incurred during the litigation of Andrea’s accountings for the
third, fourth, and fifth periods of her conservatorship. The probate court previously
entered two judgments – one on Andrea’s amended third accounting and the other on her
fourth and fifth (and final) accountings – that found much to be desired in the way
Andrea had conducted herself as David’s conservator. Andrea appealed from both
                                                                                    1
judgments, and we issued our consolidated opinion on January 21, 2022.
              Before the appeals on the two judgments had been decided, Lynn made two
motions for attorney fees in the probate court: one for the attorney fees and costs incurred
in objecting to Andrea’s fourth and fifth accountings, and the other for fees and costs
incurred in retrying the third accounting. In both cases, the court had ordered Andrea to
pay these expenses as part of the judgments, the amounts to be determined later. In both
cases, the order rested on a finding of Andrea’s bad faith.
              The court held hearings on the fee amounts and awarded Lynn $113,959 for
the fourth and fifth accountings and $125,392 for the trial of the amended third
accounting. Andrea has appealed from both awards, and we have consolidated the two
appeals for decision.
              We dismiss the appeal from the order granting attorney fees relating to the
fourth and fifth accountings, case No. G059112. Andrea’s sole issue with respect to that
order was the court’s authority to hear and decide a motion for attorney fees while the
appeal on the judgment from the fourth and fifth accounting was pending. The appeal is
no longer pending, and we affirmed the basis for the attorney fee award – the court’s



       1
              Conservatorship of Bower (Jan. 21, 2022, G058209 & G058808) [nonpub. opn.].


                                                  2
finding that Andrea acted without reasonable cause and in bad faith. The appeal of the
attorney fee order for the fourth and fifth accountings is now moot.
              We affirm the order granting attorney fees incurred in the retrial of the
amended third accounting, case No. G059568. Andrea’s argument that the court could
not hear the motion while the appeal from the judgment was pending has been rendered
moot by the issuance of the opinion on the amended third accounting. She has raised two
additional issues in the appeal from this order. First, she disputes the basis of the fee
award for the retrial. But the basis for awarding fees was part of the judgment on the
amended third accounting, and Andrea failed to raise this issue as part of the appeal from
that judgment. She cannot raise it now. Second, she contends that the court erred in
awarding fees for clerical activities at attorney rates. She did not provide this court with
an adequate record for review, so the issue is waived.
                                          FACTS
              A detailed account of the facts underlying these two appeals can be found
in the opinion regarding Andrea’s three accountings issued on January 21, 2022. Briefly,
Andrea submitted an accounting for the third conservatorship period (November 2014
through December 2015) that the probate court substantially rejected. Pursuant to the
court’s order, the third accounting was subsequently retried, after the court had tried
Andrea’s fourth and fifth (and final) accountings and entered a judgment on them.
Andrea appealed from the judgment on the fourth and fifth accountings and then from the
subsequent judgment on the amended third accounting. We largely upheld the probate
court on both judgments.
              One of the findings in the statement of decision after trial of the amended
third accounting was that Andrea had acted in bad faith in failing to comply with the
court’s order following the original trial of the third accounting. Consequently, Andrea
had to pay Lynn’s attorney fees for the retrial. The judgment on the amended third
accounting included this order.

                                              3
                  The judgment on the fourth and fifth accountings also included an order to
pay Lynn’s attorney fees. The court found that Andrea’s opposition to Lynn’s objections
to these accountings was without reasonable cause and in bad faith, a condition of fee
                                                                                    2
awards under Probate Code sections 2622.5, 11003 and 17211. The amounts of these
fees were to be determined after separate hearings.
                  The hearing on the amount of fees for the fourth and fifth accountings took
place on February 26, 2020. The court awarded Lynn $113,959 in fees and costs for
litigating these accountings.
                  The hearing on the amount of fees for the trial of the amended third
accounting took place on July 10, 2020. The court awarded Lynn $125,392 in fees and
costs for the amounts incurred in retrying the third accounting.
                  Andrea has separately appealed from both attorney fee orders. We have
consolidated the cases for decision, and the parties have waived oral argument.
                                                 DISCUSSION
I.                Jurisdiction
                  The issue common to both appeals is the probate court’s authority to rule
on Lynn’s motions for attorney fees while the appeals from the two judgments on the
third, fourth, and fifth accountings were pending. This is Andrea’s sole issue with
respect to the order granting fees for the fourth and fifth accountings. It is one of three
issues in the appeal from the order awarding fees on the amended third accounting.


         2
                   All further statutory references are to the Probate Code unless otherwise indicated.
                   Section 2622.5, subdivision (b), provides, “If the court determines that the
opposition to the objections was without reasonable cause and in bad faith, the court may award the objector the
costs of the objector and other expenses and costs of litigation, including attorney’s fees, incurred to contest the
account. The amount awarded is a charge against the compensation of the guardian or conservator, and the guardian
or conservator is liable personally and on the bond, if any, for any amount that remains unsatisfied.”
                   Section 11003, subdivision (b), provides, “If the court determines that the opposition to the contest
was without reasonable cause and in bad faith, the court may award the contestant the costs of the contestant and
other expenses and costs of litigation, including attorney’s fees, incurred to contest the account. The amount
awarded is a charge against the compensation or other interest of the personal representative in the estate and the
personal representative is liable personally and on the bond, if any, for any amount that remains unsatisfied.”


                                                           4
                 Relying on section 1310, subdivision (a), Andrea claims that filing a notice
of appeal effected a stay such that the probate court could not rule on attorney fees before
the appeals from the judgments were concluded. The court ruled that it could.
                 Section 1310 subdivision (a), provides, “Except as provided in subdivisions
(b), (c), (d), and (e), an appeal pursuant to Chapter 1 (commencing with Section 1300)
stays the operation and effect of the judgment or order.” None of the four subdivisions
referred to in subdivision (a) applies.
                 The parties have not directed us to any cases specifically addressing
whether the stay of section 1310 applies to postjudgment attorney fee orders, and we
have found none. From the statutory language, however, it appears that the stay of
section 1310 applies only to the orders referred to in Chapter 1, commencing with section
1300. The orders appealable under section 1300 include settling an account of a
fiduciary, approving or confirming the acts of a fiduciary, directing payment of a cost,
fixing the compensation or expenses of an attorney, fixing of the compensation of
expenses of a fiduciary, and surcharging a fiduciary. Sections 1301, 1301.5, 1302,
1302.5, 1303, and 1304, the other sections in Chapter 1, refer to orders affecting a
guardianship, a conservatorship, a decedent’s estate, a power of attorney, and a trust.
None of these sections includes a postjudgment award of attorney fees as an appealable
                                                                                                           3
order. It does not appear to us that the stay of section 1310 applies to such an award.
                 We need not decide this question, however, because, with the issuance of
our opinion regarding the judgments on the underlying accountings, the issue has become
moot. Even if Andrea is correct, “an action which originally was based upon a justiciable
controversy cannot be maintained on appeal if the questions raised therein have become

        3
                  The stay of an ordinary civil appeal, as provided under Code of Civil Procedure section 916,
definitely does not stay a postjudgment award of attorney fees. (See Korchemny v. Piterman (2021) 68 Cal.App.5th
1032; Bankes v. Lucas (1992) 9 Cal.App.4th 365, 368, superseded by statute on other grounds; Nazemi v. Tseng
(1992) 5 Cal.App.4th 1633, 1639, superseded by statute on other grounds; Silver v. Gold (1989) 211 Cal.App.3d 17,
26; Hoover Community Hotel Development Corp. v. Thomson (1985) 168 Cal.App.3d 485, 487 [attorney fees
incidental to merits of matter on appeal]; In re Marriage of Sherman (1984) 162 Cal.App.3d 1132, 1140.)


                                                       5
moot by subsequent acts or events.” (Finnie v. Town of Tiburon (1988) 199 Cal.App.3d
1, 10.)
              In this case, we can render no effectual relief to Andrea on her appeal from
the attorney fee order relating to the fourth and fifth accountings, now that the decision
on the appeal from the underlying judgment is final. We upheld the grounds for
awarding the fees – Andrea’s lack of reasonable cause and her bad faith in opposing
Lynn’s objections. The most we could do with respect to this order, even if Andrea is
correct, is to return the order to the probate court to be reissued – a pointless exercise.
              With respect to the attorney fee award relating to the amended third
accounting, the probate court’s lack of authority to hear and decide the motion was one of
three issues on appeal. Subsequent events have mooted this issue as well. We now turn
to the other two.
II.           Attorney Fees for Amended Third Accounting
              Andrea has identified two issues relating solely to the probate court’s
attorney fee award for the amended third accounting. First, she argues that the court
abused its discretion in awarding fees under section 2622.5, subdivision (b), because it
did not make a finding of lack of reasonable cause in addition one of bad faith. Both, she
maintains, are required to support an award of fees. Second, Andrea disputes charges for
activities such as calendaring and preparing proofs of service at the attorney rate of $300
per hour.
              We cannot review the first issue as part of this appeal because the ruling
that Andrea was liable to Lynn for these attorney fees was part of the court’s judgment on
the amended third accounting. Andrea did not dispute the basis for the fee award when
she appealed from that judgment, which appeal has now been decided. She therefore
cannot raise this issue in a subsequent appeal. “‘[T]the issues raised by the appeal from
the order [on attorney fees] must be different from those arising from an appeal from the
judgment. [Citation.] “The reason for this general rule is that to allow the appeal from

                                               6
[an order raising the same issues as those raised by the judgment] would have the effect
of allowing two appeals from the same ruling[.]” [Citation.]’ [Citations.]” (P R Burke
Corp. v. Victor Valley Wastewater Reclamation Authority (2002) 98 Cal.App.4th 1047,
1053; see also Hersey v. Vopava (2019) 38 Cal.App.5th 792, 797 [appeal from
postjudgment order does not reopen time to appeal from underlying judgment].)
                 The only issue before the probate court on Lynn’s fee motion was how
much to award, not whether she was entitled to fees. The amount of the fees is thus the
only issue we can review as part of an appeal from the postjudgment order.
                 Andrea’s appeal from the judgment on the amended third accounting did
not include any issue with respect to the grounds for awarding Lynn her attorney fees for
the retrial or with respect to the failure of the court to make a finding of lack of
                       4
reasonable cause. She cannot obtain review of this issue in a subsequent appeal.
                 As to the second issue, there is a problem with the record. Andrea’s
original opposition to Lynn’s fee motion exceeded the page limits allowed by California
Rules of Court, rule 3.113(d) by quite a bit. Lynn protested regarding the length and, in
accordance with the court’s ruling on that objection, Andrea revised the opposition to
comply with page limitations. The court took note of the rule violation, but agreed to
                                         5
consider the revised opposition.
                 The appellant’s appendix does not include the revised opposition, only the
over-long one. We therefore have no written record of what the court had before it when
it ruled on Andrea’s objections and, more importantly, nothing in writing to tell us what
objections were placed before the probate court at the hearing.



        4
                Lynn’s request for judicial notice of Andrea’s opening brief on appeal from the judgment on the
amended third accounting is granted. We have also taken judicial notice of our opinion of January 21, 2022.
        5
                  The register of actions records an opposition filed by Andrea on June 18, 2020, which is the date
of the opposition in the appellant’s appendix. Another opposition, presumably the one considered by the court, was
filed on June 22. The second opposition is not in the appellant’s appendix.


                                                         7
                   The reporter’s transcript of the hearing reflects a few of Andrea’s
objections to billing at attorney rates for secretarial or paralegal tasks and taking too long
               6
to do them. “[T]here is no reason why those people [i.e., secretaries and paralegals]
can’t do things like filing a proof of service, scanning documents, copying documents
onto a flash drive, exchanging an e-mail with a court reporter, driving to the courthouse
to pick up an order. . . . [¶] . . . There’s no reason to bill 12 minutes at $300 an hour to
press a couple [of] keys; the same with reviewing a notice of change of address.”
                   The court’s written ruling does not specifically discuss billing secretarial
tasks at attorney rates. Instead, the court refers to “56 separate instances in which the
amount or type of service is contested,” presumably in the revised opposition that is not
                        7
part of the record. The court characterized the basis of disputing each objectionable item
as “merely that [Andrea’s] counsel would not have either performed that service or taken
that amount of time to do it.”
                   It is possible that what the court meant by “counsel would not have
performed that service” is that a secretary or paralegal would have done it instead. It is
also possible, however, that the court meant the service would not have been performed
at all. Because we do not have the opposition that the court reviewed with the “56
                                                                            8
separate instances,” we cannot tell what the court meant.
                   Andrea’s opening brief is similarly unhelpful. She argues that “[m]ost of
the challenged time entries include clerical work” and cites to pages in the opposition that
the probate court did not consider. Because we do not have the opposition that the court
was looking at when it made its ruling, we have no way to corroborate this statement.

         6
                   The record initially did not include a reporter’s transcript of the hearing because counsel had
entered the wrong hearing date on the notice designating the record on appeal. We permitted Andrea to file the
transcript of the hearing after briefing was completed.
         7
                 As the court stated, it was Andrea’s burden to show “with specificity each item that is not justified
for payment, with individualized argument and citations to the evidence in support of that argument.”
         8
                    The court disallowed .7 hours for “travel to the courthouse,” indicating that it had scrutinized the
bills for tasks that did not require an attorney. This was the only time entry disallowed on that ground.


                                                            8
              The appellant is responsible for presenting our court with a complete record
for our review. “It is the burden of the party challenging the fee award on appeal to
provide an adequate record to assess error. [Citations.] . . . Because they failed to furnish
an adequate record of the attorney fee proceedings, defendants’ claim must be resolved
against them.” (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295-1296.)
                                      DISPOSITION
              The appeal from the attorney fee order for the fourth and fifth accountings,
case No. G059112, is dismissed as moot. The attorney fee order for the amended third
accounting, case No. G059568, is affirmed. Respondent’s request for judicial notice is
granted. Respondent is to recover her costs on appeal.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



FYBEL, J.



GOETHALS, J.




                                              9